DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2016/0198701). in view of Levy (US 1298361).
	Regarding claim 1, Bartel teaches of (Fig. 4) a display assembly (Abstract, turkey display) comprising:
a cylindrical rod (rod 20) having a first end and a second end (has a first end and second end);
a panel holder (right body portion 11 and left body portion 10) defining a slot (upper slot that holds fan 18) and a passageway (troughs 14 and 15 together forms a first passageway); and
a panel (fan18) having two parallel, planar sides (front and back planar sides) partially disposed within the slot (fan 18 within the upper slot), 
wherein the first end of the cylindrical rod (20) is within the passageway (14, 15) (first end of rod 20 is within the first passageway).
Bartel does not appear to teach of said sides having a side view of a bird printed thereon.
Levy is in the field of decoys and teaches of said sides having a side view of a bird printed thereon (Fig. 1, p. 1 lines 93-100, the body and keep portions, as well as the wings, after being shaped, are preferably dipped in priming paint after which they are stenciled, printed, or hand-painted, in imitation of the bird they are to represent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Levy of said sides having a side view of a bird printed thereon in order to more realistically imitate a bird. 

Regarding claim 2, Bartel as modified teaches of the invention in claim 1, and wherein (Fig. 4) the panel holder (10, 11) includes a first member (left body portion 10), a second member (right body member 11), and a fastener (shoulder nut 16);
wherein the first member (10) defines a first thick portion (Fig. 1, portion 10b) (¶0012, portions 10a and 11a of each disk is thinner than the remaining portion 10b and 11b), a first thin portion (Fig. 1, portion 10a), a first aperture (Fig. 1, aperture 12), and a first trough (trough 14);
wherein the second member (11) defines a second thick portion (11b), a second thin portion (11a), a second aperture (aperture 13), and a second trough (trough 15); and
wherein the fastener (16) extends through the first aperture (12) and the second aperture (13) thereby securing the first member (10) to the second member (11) (Fig. 4, fastener 16 extends through the first aperture 12 and second aperture 13 thereby securing the first member 10 to the second member 11).

Regarding claim 3, Bartel as modified teaches of the invention in claim 2, and wherein (Fig. 4) the first thick portion (10b) abuts the second thick portion (11b) (abuts each other when assembled);
wherein the first thin portion (10a) and the second thin portion (10b) cooperate to define the slot therebetween (when assembled, first and second thin portions cooperate to define the slot therebetween); and
wherein the first trough (14) and the second trough (15) cooperate to define the passageway (cooperates to form the passageway when assembled).

Regarding claim 4, Bartel as modified teaches of the invention in claim 3, and wherein (Fig. 1) the first (10) and second members (11) are disk-shaped (first and second members are disk-shaped).

Regarding claim 5, Bartel as modified teaches of the invention in claim 1, and wherein the passageway (14, 15) is cylindrical (cylindrical to fit the cylindrical rod 20) and has a first diameter (¶0014, bore formed by troughs 14 and 15 has a diameter);
wherein the rod (20) has a second diameter (¶0014, rod has a second diameter);
wherein the second diameter is smaller than the first diameter such that the panel holder is rotatable with respect to the rod (¶0014, the bore formed by the troughs 14 and 15 preferably has a diameter larger than the rod 20 such that the decoy as held by the panel holder can turn in the wind).

Regarding claim 18, Bartel as modified teaches of claim 1 and Levy further teaches of wherein the panel (body 1) has a shape that is a silhouette of the bird (Fig. 1, body 1 is the silhouette of a bird).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2016/0198701) and Levy (US 1298361), as applied to claim 1, and further in view of Burcham (US 2017/0280705).
Regarding claim 11, Bartel as modified teaches of the invention in claim 1, but does not appear to teach of wherein the panel comprises polyvinyl chloride. 
Burcham is in the field of decoys and teaches of (Fig. 2) wherein the panel (decoy 10) comprises polyvinyl chloride (¶0008, materials that may be used to fabricate the decoy shell 11 include polyvinyl chloride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Burcham of wherein the panel comprises polyvinyl chloride in order to use a material known to be roto-molded to capture extreme detail and also makes a chemical bond to a layer of flexible paint, thus eliminating chipping and peeling of the paint as motivated by Burcham in ¶0008.

Regarding claim 12, Bartel as modified teaches of the invention in claim 11, but does not appear to teach of wherein the panel is foam cored.
Burcham teaches of wherein the panel is foam cored (¶0009, decoy includes an inner core layer 13 of open cell foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Burcham of wherein the panel is foam cored in order to have a decoy that can be compressible for easier storage and can also easily return to its original shape once the compressive forces are removed as motivated by Burcham in ¶0009. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2016/0198701) and Levy (US 1298361), as applied to claim 1, further in view of Vest (US 7,347,024) and Wyant (US 2010/0064569).
Regarding claim 13, Bartel as modified teaches of the invention in claim 1, and wherein the panel holder (body portions 10, 11) is polyethylene (¶0014, body portions is made up of polyethylene). 
Bartel does not appear to teach of wherein the panel holder is high density polyethylene; and 
wherein the rod is galvanized steel.
Vest is in the field of decoys and teaches of wherein the panel holder (Fig. 3, holder tube 60) is high density polyethylene (Col. 4 lines 1-6, a preferred material of the tube is high density polyethylene). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Vest of wherein the panel holder is high density polyethylene in order to use a durable waterproof material as motivated by Vest in Col. 4 lines 1-6.
Wyant is in the field of decoys and teaches of wherein the rod (Figs. 6 and 8, anchoring spikes 114) is galvanized steel (¶0033, the anchoring spikes 114 preferably comprise a metallic material such as galvanized steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Wyant of wherein the rod is galvanized steel in order to use a durable and rust-resistant material to secure the display to the ground. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2016/0198701) and Levy (US 1298361), as applied to claim 1, further in view of Candy (US 2723480).
Regarding claim 17, Bartel as modified teaches of the invention in claim 1, but does not appear to teach of wherein the panel defines a cut-out or cavity that at least partially contains the panel holder.
Candy teaches of wherein (Fig. 4) the panel (body member 11) defines a cut-out or cavity (vertical slot 13) that at least partially contains the panel holder (ballast 19) (Fig. 1, vertical slot 13 partially contains the panel holder 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartel to incorporate the teachings of Candy of wherein the panel defines a cut-out or cavity that at least partially contains the panel holder in order to more closely and securely let the panel holder hold the panel in the center of the panel. 

Response to Arguments
Applicant’s arguments with respect to the specification objections (Remarks, p. 5) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-5, 11-13, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647